DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 have been entered and considered.  An Initialed copy of the PTO-1449 by the Examiner is attached

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9  are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (Pub No.: 2020/0065154) in view of Ma et al (NPL titled: Hardware Acceleration of Deep Convolutional Neural Networks on FPGA).
As to independent claim 7,  Huang discloses a method for performing a convolution operation (method for data management so as to reduce memory accessing times and improve efficiency of computation – see [p][0004]), the method comprising steps of: receiving, by a processor, image data associated with an image (see [p][0091] – where input data in the form of image data is received), wherein the image data comprises a set of feature matrix (note that the input data supplied to a convolution layer may be one, two, three, four, five, six, seven and more dimensions. In some embodiments, the input data supplied to an input layer such as a convolution layer may be dependent on the data characteristics. For example, if the input data are image data, the input data may be three-dimensional. As shown in FIG. 1, an input data may be an image with volume size of 224×224×3 representing a 224×224 pixels plane for each of three channels – see [p][0039]), depth information (In some cases, a convolution layer may be a depthwise separable convolution. In such scenario, a convolution layer may be factorized into a depthwise convolution and a 1×1 pointwise convolution to combine the outputs of the depthwise convolution – see [p][0038]) and a kernel size (also note that the size of the filters/kernels and the number of filter/kernels may together determine the parameters required for each convolution layer. For example, a convolution layer may comprise four kernels each is a 2×2 plane for three channels thus the resulting total number of weights for the layer is 4×2×2×3 – see [p][0041]);
generating, by the processor (main processor – see [p][0059]), convoluted data based on execution of convolution operation for each feature matrix, wherein the convolution operation is executed by multiplication of each feature, from the feature matrix (note that each multiplier may include a first input to receive a value of an input signal and a 

 	Ma discloses hardware acceleration of deep CNN including adding a predefined value (see section 6.1.2, [p][001] – where a  nonlinear function is approximated by using lookup tables to store limited points).
 	Li and Tran are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the hardware acceleration of deep CNN of Ma into method for data management so as to reduce memory accessing times and improve efficiency of computation of Zhang in order to implement hardware for these computations, by alternatively approximate a function by using lookup tables to store limited points of the function to significantly simplify the control logic and reduces the required hardware computing resources (see section 6.1.2).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

  	As to independent claim 1, this claim from claim 7, only that claim 7 is method where claim 1 is system with the limitations a local controller, a Multiply and Accumulator (MAC), an accumulator, an adder , and an activation block additively recited. Huang discloses an apparatus for data management so as to reduce memory accessing times and improve efficiency of computation – see [p][0004] including a local controller (chip with computing unit – see [p][0004]), a Multiply and Accumulator (MAC) (see [p][0065]), an accumulator (see [p][0065]), an adder (see [p][0065]), and an activation block (rectified linear unit as the activation function –see [p][0115]). 

 	Ma discloses hardware acceleration of deep CNN including adding a predefined value (see section 6.1.2, [p][001] – where a  nonlinear function is approximated by using lookup tables to store limited points).
 	The motivation to combine the above mentioned references are discussed in the rejection of claim 7, and incorporated herein .

 	As to independent claim 9, this claim from claim 7, only that claim 7 is method where claim 9 is non-transitory computer readable medium with the limitations a program  executable in a computing device for performing a convolution operation using a reconfigurable convolution engine are additively recited.
 	Huang discloses a non-transitory computer readable medium (see [p][0010]) including a program (software – see [p][0088]) executable in a computing device (processor 201 – see Fig 2) for performing a convolution operation using a reconfigurable convolution engine (note the processor can be configured in many ways depending on the data being processed – see [p][0090]). 
 	However, Haung does not expressly disclose adding a predefined value.
 	Ma discloses hardware acceleration of deep CNN including adding a predefined value (see section 6.1.2, [p][001] – where a  nonlinear function is approximated by using lookup tables to store limited points).
 	The motivation to combine the above mentioned references are discussed in the rejection of claim 7, and incorporated herein .


 	As to claim 2, Huang teaches the CMAC system, wherein the local controller is configured to store the kernel size in a local kernel buffer (kernel parameters transfer to the on chip RAM and the these kernel parameters include  kernel size – see [p][0060][0138]).

 	As to claim 3, Huang teaches the CMAC system, wherein the local controller is configured to store the set of feature matrix in a local pixel buffer (read/write operations of vector/matrix data level between main memory and SRAM on chip – see [p][0084]).

 	As to claim 4, Huang teaches the CMAC system , further comprises multiple data ports for parallel data loading (In each cycle, the computing unit may be able to handle a plurality of input values in parallel – see [p][0130]).

 	As to claim 5, Huang teaches the CMAC system, wherein the convolution operation is one of 2-dimensional convolution architecture or a 3-dimensional convolution architecture (see [p][0039]).

 	As to claim 8, Huang teaches the method, wherein the convolution operation is one of 2-dimensional convolution architecture or a 3-dimensional architecture (see [p][0039]).

In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP 2144.01).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai et al (Pub No.: 20180173676) discloses an ADAPTIVE EXECUTION ENGINE FOR CONVOLUTION COMPUTING SYSTEMS.
BALASUBRAMANIYAN et al (Pub No.: 20200218917 ) discloses an RECONFIGURABLE 3D CONVOLUTION ENGINE.
Nagi et al (Pub No.: 20200225947) discloses RECONFIGURABLE DIGITAL SIGNAL PROCESSING (DSP) VECTOR ENGINE

 	Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    March 3, 2021